UNITED STATES SECURITIES EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 8, 2007 ERHC ENERGY INC. (Exact name of registrant as specified in its charter) Colorado 000-17325 88-0218499 (State of organization) (Commission File Number) (IRS Employer Identification No.) 5444 Westheimer Road, Suite 1570 77056 Houston, TX (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, including area code: (713)626-4700 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a- 12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. ERHC Energy Inc. disseminated this press release, attached as exhibit 99.1 hereto, after the close of business on March 8, 2007. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press Release dated March 8, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ERHC Energy Inc. By: /s/PETER NTEPHE Peter Ntephe, Secretary DATE:March 8, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release dated March 8, 2007
